Name: Council Regulation (EEC) No 3906/87 of 22 December 1987 amending Regulations (EEC) No 2759/75 on the common organization of the market in pigmeat and (EEC) No 2766/75 establishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate price for pig carcases
 Type: Regulation
 Subject Matter: prices;  trade policy;  agricultural policy;  animal product
 Date Published: nan

 Avis juridique important|31987R3906Council Regulation (EEC) No 3906/87 of 22 December 1987 amending Regulations (EEC) No 2759/75 on the common organization of the market in pigmeat and (EEC) No 2766/75 establishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate price for pig carcases Official Journal L 370 , 30/12/1987 P. 0011 - 0013 Finnish special edition: Chapter 3 Volume 25 P. 0105 Swedish special edition: Chapter 3 Volume 25 P. 0105 COUNCIL REGULATION (EEC) N ° 3906/87of 22 December 1987amending Regulations (EEC) N ° 2759/75 on the common organization of the market in pigmeat and (EEC) N ° 2766/75 establishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate price for pig carcases THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the Community is a Contracting Party of the International Convention on the Harmonized Commodity Description and Coding System, hereinafter referred to as the 'harmonized system', which replaces the Convention of 15 December 1950 on Nomenclature for the Classification of Goods in Customs Tariffs; Whereas Council Regulation (EEC) N ° 2658/87 (3) established, from 1 January 1988, a combined goods nomenclature based on the harmonized system which will meet the requirements both of the Common Customs Tariff and of the external trade statistics of the Community; Whereas, as a result, it is necessary to express the descriptions of goods and tariff heading numbers which appear in Regulation (EEC) N ° 2759/75 (4), as last amended by Regulation (EEC) N ° 1475/86 (5), according to the terms of the combined nomenclature based, on the harmonized system; Whereas certain edible flours and meals of meat or meat offal are classified in subheadings of heading N ° 02.06 of the Common Customs Tariff at present in force, which are covered by Regulation (EEC) N ° 2759/75; whereas, in the combined nomenclature based on the harmonized system, by way of simplification, a single subheading has been established to cover all edible flours and meals of meat or(1) Opinion delivered on 18 December 1987 (not yet published in the Official Journal). (2) Opinion delivered on 16 December 1987 (not yet published in the Official Journal). (3) OJ N ° L 256, 7. 9. 1987, p. 1. (4) OJ N ° L 282, 1. 11. 1975, p. 1. (5) OJ N ° L 133, 21. 5. 1986, p. 39. meat offal; whereas it is desirable that the said flours and meals be covered by Council Regulation (EEC) N ° 805/68 of 27 June 1968 on the common organization of the market in beef and veal (6), as last amended by Regulation (EEC) N ° 3905/87 (7); whereas, as a result, they should no longer be covered by Regulation (EEC) N ° 2759/75; Whereas since pig fats from bones or waste are not listed in Annex II to the Treaty they are excluded from application of the provisions therein concerning agriculture, whilst lard and other pig fats obtained from other parts of the animal are subject thereto; whereas in the harmonized system fats from bones or waste are classified in the same heading of the nomenclature as lard and other pig fats; whereas, because of the technical development in the processing of animal fats, it is impossible to distinguish between fats from bones or waste and lard and other fats obtained from swine; whereas measures adopted for lard and other pig fats in respect of trade with third countries and the marketing rules adopted for lard and other pig fats should therefore be extended to fats from bones or waste of swine; Whereas homogenized preparations of meat, meat offal or blood, preparations of animal blood, and stuffed pasta containing more than 20 % by weight of sausages and the like, meat and meat offal, including fats, may be classified, according to their essential character, in various subheadings of heading N ° 16.02 of the Common Customs Tariff at present in force; whereas, in the combined nomenclature, single subheadings have been established to cover all homogenized preparations, preparations of blood of any animal and stuffed pasta containing more than 20 % by weight of sausages and the like, meat and meat offal, including fats of any kind or origin; whereas it is desirable that the said preprations falling within the aforementioned subheadings of the combined nomenclature be covered by Regulation (EEC) N ° 2759/75; Whereas the formulation of the description of goods and tariff numbers in terms of the combined nomenclature implies, inter alia, the adaptation of Regulation (EEC)N ° 2766/75 (8), as last amended by Regulation (EEC) N ° 1905/83 (9), as well as of Council Regulation (EEC) N ° 2767/75 of 29 October 1975 laying down generalrules for the system of 'pilot products and derived products'(6) OJ N ° L 148, 28. 6. 1968, p. 24. (7) See page 7 of this Official Journal. (8) OJ N ° L 282, 1. 11. 1975, p. 25. (9) OJ N ° L 190, 14. 7. 1983, p. 1. enabling additional amounts to be fixed for pigmeat (1), as last amended by Regulation (EEC) N ° 1906/83 (2); whereas Regulation (EEC) N ° 2767/75 no longer reflects economic reality as regards the fixing of additional amounts; whereas it is appropriate, consequently, to fix sluice-gate prices for all products covered by Regulation (EEC) N ° 2759/75 and to repeal Regulation (EEC) N ° 2767/75; Whereas numerous regulations in the pigmeat sector must be adapted to take account of use of the new nomenclature; whereas, under Article 15 of Regulation (EEC) N ° 2658/87, the changes made may be of a technical nature only; whereas, accordingly, a provision should be introduced whereby all other adjustments to Council and Commission regulations on the common organization of the market in pigmeatshould be made in accordance with the procedure laid down in Article 24 of Regulation (EEC) N ° 2759/75, providedthat such adjustments are required solely as a result of the introduction of the harmonized system, HAS ADOPTED THIS REGULATION: Article 1Regulation (EEC) N ° 2759/75 is hereby amended as follows: 1. Article 1 (1) is replaced by the following: '1. The common organization of the market in pigmeat shall comprise a price and trading system and cover the following products: >TABLE>(1) OJ N ° L 282, 1. 11. 1975, p. 29. (2) OJ N ° L 190, 14. 7. 1983, p. 4. 2. The third subparagraph of Article 3 is replaced by the following: 'Intervention agencies shall buy in carcases or half-carcases, fresh or chilled, of subheading 0203 11 10 of the combined nomenclature; they may buy in bellies (streaky), fresh or chilled, of subheading ex 0203 19 15, and unrendered pig fat, fresh or chilled, of subheading ex 0209 00 11.'3. Article 10 is amended as follows: (a) Paragraph 2 (b) is replaced by the following: '(b) a second component equal to 7 % of the average offer price determined on the basis of imports effected during the 12 months preceding 1 May of each year. However, for products falling within heading Nos ex 1602 and ex 1902, the aforesaid percentage shallbe 10. This component shall be calculated once a year for the 12 months beginning 1 August.'; (b) Paragraph 3 is replaced by the following: '3. By way of derogation from paragraphs 1and 2, for products falling within subheadings 0206 30 21, 0206 30 31, 0206 41 91, 0206 49 91, 1501 00 11, 1601 00 10 and 1602 20 90 in respect of which the rate of duty has been bound within GATT, the levies shall be limited to the amount resulting from that binding.'4. Article 12 is amended as follows: (a) Paragraph 3 is replaced by the following: '3. For products listed in Article 1 (1), other than pig carcases, sluice-gate prices shall be derivedfrom the sluice-gate price for pig carcases onthe basis of the ratio fixed for these products under Article 10 (4).'; (b) The second indent of paragraph 4 is deleted. 5. Article 13 is amended as follows: (a) The second subparagraph of paragraph 1 is deleted; (b) Paragraph 4 is deleted. Article 2Article 1 of Regulation (EEC) N ° 2766/75 and the Annex thereto are hereby repealed. Article 3Regulation (EEC) N ° 2767/75 is hereby repealed. Article 4The Commission, in accordance with the procedure provided for in Article 24 of Regulation (EEC) N ° 2759/75, shall make the necessary adaptations to Council or Commission acts concerning the common organization of the markets in pigmeat which result from the application of Article 1. Article 5This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Articles 1, 2, and 3 shall apply with effect from 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1987. For the CouncilThe PresidentN. WILHJELM